Citation Nr: 0000884	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1970.

The veteran filed a claim in December 1996 for service 
connection for a heart disability.  This appeal arises from 
the December 1996 rating decision from the Newark, New Jersey 
Regional Office (RO) that denied the veteran's claim for 
service connection for congestive cardiomyopathy.  A Notice 
of Disagreement was filed in March 1997 and a Statement of 
the Case was issued in March 1997.  A substantive appeal was 
filed in May 1997 with a request for a hearing at the RO 
before a local hearing officer.  In July 1997, the 
abovementioned RO hearing was held.

This case was remanded in August 1998 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable determination of the veteran's claim has 
been obtained.

2.  It is not at least as likely as not that a cardiovascular 
disability had its onset in service or was present within one 
year postservice.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for a cardiovascular disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A cardiovascular disability was not incurred in military 
service; a cardiovascular disability was not manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a) (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background
 
On the March 1969 service entrance examination, no history of 
cardiovascular disease was reported.  On clinical 
examination, the heart was normal.  Blood pressure was 
100/50.

On the May 1970 separation examination, the veteran's heart 
was clinically evaluated as normal.  Blood pressure was 
100/54.  The veteran was approximately 10 weeks pregnant.

On VA examination in June 1971, no complaints were reported 
regarding the cardiovascular system.  On cardiovascular 
system examination, sinus rhythm was normal; no murmurs were 
present.  The chest x-rays showed nothing abnormal, and the 
heart was negative.  Blood pressure was 100/70.  No diagnosis 
of a cardiovascular disease was rendered.  

Treatment records from Michael C. Proper, M.D., dating from 
June 1981 to March 1986 include a letter from Dr. Proper 
dated June 1981 that shows that the veteran was diagnosed and 
was being treated for congestive cardiomyopathy.  Subsequent 
records show ongoing treatment for congestive cardiomyopathy 
until April 1983 when the veteran's cardiovascular disease 
had resolved.  A letter dated May 1985 from Dr. Proper 
revealed an impression of a history of cardiomyopathy, 
probably post partum, resolved.  A March 1986 letter from Dr. 
Proper included an impression that the veteran had a resolved 
myocarditis.  Also received in March 1986 was a July to 
August 1981 discharge summary from Cooper Memorial Center 
which indicates that the veteran had a known severe 
congestive cardiomyopathy.  The final diagnoses included 
congestive cardiomyopathy.

On VA examination in February 1986, the veteran reported that 
she was well until 1981 when she went to the hospital and was 
told that she had congestive heart failure.  On examination 
of the cardiovascular system, the point of maximal impulse 
was in the fifth intercostal space, 2 cm. from the lateral 
midcostal line.  There was a regular rate without murmur and 
an intermittent third heart sound.  Blood pressure readings 
were 142/100 sitting, 136/106 recumbent, and 126/110 
standing.  The diagnoses included congestive cardiomyopathy 
and uncontrolled hypertension.  

A November 1987 discharge summary from Cooper Medical Center 
shows that the veteran entered the hospital complaining of 
shortness of breath and nonproductive cough.  She was not on 
cardiac medications.  The discharge diagnoses included a 
history of dilated cardiomyopathy.

A December 1987 Holter Report from Dr. Proper includes an 
impression that the veteran had normal sinus rhythm with 
occasional single ventricular premature contractions, one run 
of non-sustained ventricular tachycardia, and no 
supraventricular tachycardias.

An October 1996 letter from Dr. Proper indicates that the 
veteran was originally treated for severe congestive heart 
failure after delivery.  It was felt at that time that she 
had a postpartum cardiomyopathy.  When seen recently on 
follow-up, there was evidence of a cardiomyopathy.  A stress 
test showed myocardial ischemia of the anterior wall.  It was 
opined that the veteran had an undiagnosed cardiomyopathy, 
possibly postpartum, with some evidence of coronary disease 
occurring later than the cardiomyopathy in association with 
diabetes.

In December 1996, the veteran filed a claim for service 
connection for a heart disability.

By rating action of December 1996, service connection for 
congestive cardiomyopathy was denied.  The current appeal to 
the Board arises from this action.

At the RO hearing in July 1997 the veteran testified that 
while in the military, she was not hospitalized for a 
cardiovascular disease nor was she treated for a 
cardiovascular disease.  The veteran testified that she first 
saw a Dr. Simmons for treatment for her heart; however, she 
did not recall the date she first saw him.  The veteran 
additionally stated that Dr. Simmons was deceased.  The 
veteran testified that her son was born approximately six 
months after she was separated from military service, and 
that she was not told she had a cardiovascular disease at 
that time.  

In a memorandum, received in September 1997, the veteran's 
representative stated that the doctor who treated the veteran 
had been deceased for approximately ten years and there were 
no records available.

In August 1998 the RO sent a letter to the veteran requesting 
assistance for development pursuant to a Board remand.  No 
response has been received.

On a VA examination in December 1998, it was noted that the 
C-file was reviewed carefully.  It was noted that in November 
1970, the veteran delivered a boy.  Upon questioning, the 
veteran denied having a difficult pregnancy.  She 
additionally denied cardiovascular symptoms after delivery.  
She denied problems keeping up with her child or any 
difficulty in regard to cardiovascular symptoms.  It was 
amply documented that the onset of cardiovascular disease 
secondary to congestive cardiomyopathy appeared to have 
occurred a decade after her delivery.  There was a vague note 
from her Cardiologist, Dr. Propper (ph) [sic], who stated 
that he took care of her after delivery for cardiomyopathy, 
but there was no documentation to substantiate this.  There 
was no other history of any secondary cause of cardiomyopathy 
potentially reversible such as hemochromatosis, thyroid 
disease, et cetera.  The conclusions included that post 
partum or peri-partum cardiomyopathy occurred three months 
prior to delivery and up to six months after delivery 
classically.  No documentation could be found to suggest that 
cardiomyopathy could occur a decade after pregnancy which 
could be attributable to that pregnancy.  Therefore, it was 
concluded that there was no evidence of heart disease while 
in the service or seven months after service.  This was amply 
documented in the record.  There was no evidence to suggest 
that the veteran had a heart disability initiating in the 
service and becoming clinically evident one decade later.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and 
cardiovascular disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that she currently has a 
cardiovascular disability that was incurred during service.  
Dr. Proper has indicated that the veteran had a history of 
cardiomyopathy, post partum.  The veteran had a child within 
one year of separation from service.  Therefore, as the 
veteran had a diagnosis of a cardiovascular disability and a 
physician related it to a period within one year of her 
service, the veteran has satisfied the threshold requirement 
of presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.  

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  While the veteran was requested in 
August 1998, pursuant to the August 1998 remand, to provide 
information to assist development of the record in this case, 
there has been no response.  Therefore, the undersigned finds 
that there was compliance with the August 1998 Remand 
instructions and the duty to assist in this regard is 
satisfied.

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether a cardiovascular 
disability can be associated with the veteran's service.  Dr. 
Proper has indicated that the veteran's cardiomyopathy was 
postpartum.  There is no indication that the veteran's claims 
file had been reviewed. 

On the other hand, the VA examiner in December 1998 indicated 
that it was amply documented that the onset of the veteran's 
cardiovascular disease secondary to congestive cardiomyopathy 
appeared to have occurred a decade after her delivery.  The 
examiner concluded that there was no evidence to suggest that 
the veteran had a heart disability initiating in the service.  
Rather, the disability became clinically evident one decade 
later.  This examiner had the benefit of review of the 
veteran's complete record. 

On evidentiary evaluation, the Board finds that the December 
1998 VA examination constitutes significantly probative 
evidence inasmuch as it entailed a comprehensive review of 
the veteran's medical and service history.  By contrast, the 
opinion of Dr. Proper has greatly diminished probative value 
because it does not appear to be supported by the entire 
medical and service record.  Dr. Proper gave no reasons or 
bases for his opinion.  Importantly, he did not treat the 
veteran until approximately ten years postservice.  
(Transcript pg. 6).  An attempt to get his records was futile 
because the veteran did not complete and return consent forms 
to get information from this physician as requested in VA 
letter issued in August 1998.  In summary, the December 1998 
opinion from the VA examiner clearly outweighs the opinion 
rendered by Dr. Proper.  See Gabrielson v. Brown, 7 Vet. App. 
36 (1994) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran).  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a cardiovascular disability.  


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

